Cooley J.
The first question to be considered in this case is, whether the defendants, in respect to the business transacted by them on the line of the Detroit, Monroe and Toledo Railroad, are subject to the liabilities imposed by the general railroad law of the state, under which the road named was constructed, or may claim the benefit of such exemptions as are contained in their original charter. As the charter expressly provides that for goods in deposit, awaiting *101delivery, the company shall be liable as warehousemen only — Laws 1846, p. 185 — and contains no prohibitory clauses which would prevent their making any contract which it is lawful for a common carrier to make, while the general law prohibits any company formed under it from lessening or directly or indirectly abridging their common law liability as carriers — Oomp. L. §1992 — it is possible that important consequences may depend upon the determination of this question.
The doubt, if any, springs from that provision in the general railroad law which authorizes any railroad company in the state to “ make any arrangements with other railroad companies, within or without this state, for the running of its cars over the road of such other company, or for the working and operating of such other railroads as said companies shall mutually agree upon.” — Oomp. L. § 1993. The defendants are lessees of the Detroit, Monroe and Toledo road, and while they admit that all those provisions of the general railroad law which measure the extent of property rights, prescribe the width of the road, the mode of use, speed, ringing of bells, or the manner of enjoyment, must be applicable to them as lessees, as defining and constituting a part of the right itself, yet they claim that obligations springing from the use depend upon their own charter, under yvhich alone the contracts are to be made or the acts done from which the obligations spring.
I have been unable to discover anything in the general railroad law which supports this distinction, or which indicates an intention on the part of the legislature that the lessee of a road, constructed under that law, should take the road discharged of any of the conditions or burdens imposed for the benefit of the public upon the lessor. The authority to “work and operate” the road of a corporation does not necessarily imply that the operating is to be otherwise than under the obligations imposed upon the corporation by its charter; and as grants of corporate franchises are to be *102construed -with, strictness — 2 Kent, 298; Charles River Bridge v. Warren Bridge, 11 Pet. 544; Perrine v. Chesapeake and Delaware Canal Co. 9 How. 172; Bradley v. N. Y. and H. H. R. R. Co. 21 Conn. 294; Chenango Bridge Co. v. Binghamton Bridge Co. 27 N. Y. 87, and 3 Wallace, 51 — we are not at liberty to infer an intent in the legislature to relieve the road in the hands of the lessee from obligations resting upon the lessor, unless such intent is clearly expressed, or at least is necessarily to be inferred. There is no such clear expression in the present case, and the inference, I think, is against' any such intent. .The legislature, by the general law, established the rules under which they would allow new roads to be constructed and operated; and when they gave permission to the proprietors to lease them to others, it is to be presumed, in the absence of any declaration to the contrary, that the intention was not to dispense with those regulations which they have judged important for the public interest and protection.
The power to lease does not imply the power to transfer greater rights than the lessor himself possesses; and where the obligations assumed by the lessor, pertaining to the management of his business, and the liabilities which should spring therefrom, were the consideration upon which the franchise was granted, it would be a violent inference that the Legislature designed to waive them when they are no less important to the public protection after the lease than before.
I think, therefore, that the liability which rests upon these defendants is that of the Detroit, Monroe and Toledo Bailroad Company, which by law is not permitted to lessen or abridge its common law liability as common carriers. What that liability is when they have transported property over their road and deposited it in their warehouse to await delivery to the consignee is the next question demanding consideration.
On this point three distinct views have been taken by different jurists, neither of which can be said to have been *103so far generally accepted as to have become the prevailing rule of tbe courts.
First: That when tbe transit is ended, and tbe carrier has placed the goods in his warehouse to await delivery to the consignee, his liability as carrier is ended also, and he is responsible as warehouseman only. This is the rule of the Massachusetts cases — Thomas v. Boston and Providence R. R. Co. 10 Met. 472, and Norway Plains Co. v. Boston and Maine R. R. Co. 1 Gray, 263 — and those which follow them.
Second: That merely placing the goods in the warehouse does not discharge the carrier, but that he remains liable as such until the consignee has had reasonable time after their arrival to inspect and take them away, in the common course of business. — Morris and Essex R. R. Co. v. Ayres, 5 Dutch. 393; Blumenthal v. Brainerd, 38 Vt. 413; Moses v. Bost. and Me. R. R. 32 N. H. 523; Wood v. Crocker, 18 Wis. 345; Redf. on Railw. 3d Ed. § 157.
Third: That the liability of the carrier continues until the consignee has been notified of the receipt of the goods, and has had reasonable time, in the common course of business to take them away after such notification. — McDonald v. W. R. R. Corp. 34 N. Y. 497 and cases cited; 2 Pars, on Cont. 5th Ed. 189; Ang. on Carriers, § 313; Chitty on Carriers, 90.
The rule as secondly above stated, proceeds upon the idea that the consignee will be informed by the consignor of any shipment of freight, and that it then becomes the duty of the former to take notice of the general course of business of the carrier, the time of departure and arrival of trains, and when, therefore, the receipt of the freight may be expected, and to be on hand ready to take it away when received. It is assumed to be simply a question of reasonable diligence with the consignee whether he ascertains the receipt of his consignment or not; the regularity of the trains being such as to leave him without reasonable excuse if he fails to inform himself,
*104There may be railroad lines in the country where the application of this rule-would do injustice to no one. If the business is not so great but that freight trains can be run with the same regularity as those for passengers, and the freight can always be sent forward immediately on being received for the purpose, a notice from the consignor will usually apprise the consignee with sufficient certainty when the goods may be expected. ..But on the long through lines such regularity is quite impracticable. Freight must be sent forward from the carrier’s warehouse with a promptness depending upon the pressure of business; or, in other words, as it may suit his convenience and his interest to forward it. This may be many days, or even weeks after its receipt, or it may be immediately. It is not always in the power of the carrier to give reliable information upon the subject, and unavoidable delays will frequently intervene after the transit has commenced. To require the consignee to watch from day to day the arrival of trains, and to renew his inquiries respecting the consignment, seems to me to be imposing a burden upon him without in the least relieving the carrier. For it can hardly be doubted that it would be less burdensome to the carrier to be required to give notice than to be subjected to the numberless inquiries and examinations of his books which would otherwise be necessary, especially at important points.
The rule that the liability of the carrier shall continue until the consignee has had reasonable time after notification to take away his goods, is traceable to certain English decisions having reference to carriers by water, whose mode of doing business resembles that of railroad companies in the inability to proceed with their vehicles to every man’s door, and there deliver his goods. It is a modification in favor of the carrier by land of the obligation formerly resting upon him, and which required, in the absence of special contract, an actual delivery to the consignee of the goods carried. The modern modes of transportation render this impracticable, unless the carrier shall add to his business that of *105drayman also, which, is generally a distinct employment. In lieu of delivery, therefore, the carrier is allowed to discharge himself of his extraordinary liability by notifying the consignee of the receipt of the goods, who is then expected, in accordance with what is an almost universal custom, to remove them himself. It is insisted, however, that this rule, so far as it can be considered established by authority, is applicable only to carriers who have no warehouses of their own, but make the wharf or platform their place of delivery, and who therefore never become warehousemen, and are held to a continued liability as carriers, as the only mode of insuring watch and protection over the goods until the owner can have opportunity to receive them. This distinction would not be entirely without force, and would seem to be acted upon in one state at least: Compare Scholes v. Ackerland, 13 Ill. 574, and Crawford v. Clark, 15 Id. 561, with Richards v. M. S. and N. I. R. R. Co. 20 Id. 404, and Porter v. same, 20 Id. 407. See, also, Chicago and R. I. R. R. Co. v. Warren, 16 Id. 502, where a railroad company was held to the same measure of responsibility as a carrier by water, where the property carried, instead of being placed in their warehouse, was left outside.
But it may well be doubted whether the distinction rests upon sufficient reasons. The man who sends his goods by railroad, and who desires to receive them as soon as they reach their destination, has commonly no design to employ the railroad company in any other capacity than that of carrier. If any other relation than that is formed between them, it is one that the law forms, upon considerations springing from the usages of business, and having reference to the due protection of the interests of both. The owner wants storage only until he can have time to remove the goods; and the warehousing is only incidental to the carrying. Payment for the transportation is payment also for the incidental storage. The owner has been willing to trust the company as carriers because the law makes them insurers; but he might not be willing to trust them as ware-housemen under a liability so greatly qualified, and in a *106trust which implies generally a considerable degree of personal confidence. As what he desires is, not to have the goods^ remain in store, but to receive them personally as soon as they can be carried, and as the railroad company, if they had no warehouse, would continue to be liable as carriers until the lapse of a reasonable time after notification, it would seem that if the company can claim any exemption irom their liability as insurers, it must be upon the ground that the erection of warehouses is for the benefit, not of the company, but of the public doing business with them, and to facilitate delivery. But this, as appears to me, would be taking a very partial and one - sided view of the purpose of these structures.
If the road has no warehouse, the cars must remain standing on the track until the owner can come and receive his goods, or, if they are unloaded, the company must not only establish a watch to prevent thefts, but at their peril must protect against injuries by the elements. Landing the goods on the platform, it is agreed on all hands, does not alone discharge the carrier. And it seems to me that a consideration of the immense carrying trade of the country will force one to the conclusion that it cannot possibly be either properly, expeditiously, or profitably done except with the conveniences afforded by the railroad warehouses, which afford the easiest, cheapest and most effective means by which carriers are enabled to protect themselves against losses in that capacity.
At the great centers of commerce, it would be impossible to transact the amount of business now done, if the cars must stand upon the track until the goods carried can be delivered from thence to the consignees. Unloading them in immense quantities upon open platforms would expose them to destruction. At the less important points the same thing; is true, but in less degree. It would seem, therefore, looking only to the interest of the carriers, that the reasons which require the construction of warehouses are imperative. *107Only by means of them can they keep tbeir tracks clear for trains, or protect against the destruction of goods of which they are insurers. And wherever the business is large, warehouses are required also, to enable the companies to carry out a system of separation and classification of goods received, without which it would be quite impossible to conduct the business with facility or profit. The warehouses are also absolutely essential in connection with the receipt and dispatch of goods to be sent from each point, and in respect to which the railroad company ape unquestionably liable as carriers from the time of their receipt. In every view, therefore, they seem indispensible to the business of the carrier; and being constructed with reference to it, they are properly nothing more than an extension of the platforms upon which the companies receive and deliver goods, with walls and roofs added to facilitate, guard, and to protect against injuries by the elements.
The interest, on the other hand, which the consignee has in the warehouse, is much less direct and important. It may facilitate the delivery of goods, but the carrier is liable if he fail to deliver in reasonable time. The risk of loss and injury will be less, but against these the carrier insures. In no proper sense can the warehouse be said to be for his accommodation; and if the obligations of the carrier to him are to be diminished by its erection, he might well prefer that it should not be built. The rule which changes the carrier into a warehouseman against the will of the owner of the property, on the ground solely that he has erected convenient structures for the storage, but which structures are absolutely essential to his business as carrier, seems to me to be a departure from the rule of the common law upon reasons which do not warrant it. It is a rule which allows the insurer to absolve himself from obligations to the insured, by supplying himself with conveniences for the transaction of his business, and with the means of protection against loss or damage.
*108A critical examination, of the cases on this subject would scarcely be useful. As they can not be reconciled, the court must follow its own reasons. I am unable to discover any ground which to me is satisfactory, on which a common carrier of goods can excuse himself from personal delivery to the consignee, except by that which usage has made a substitute. To require him to give notice when the goods are received, so that the consignee may know when to call for them, imposes upon him no unreasonable burden. If, by understanding with the consignee, the goods were to remain in store for a definite period, or until he should give directions concerning them, the rule would be different, because the relation of warehouseman would then be established by consent. In the absence of such understanding, sound policy, I think, requires the carrier to be held liable as such until he has notified the consignee that the goods are received. If the nature of the bailment then becomes changed through the neglect of the consignee to remove the goods, it will be by his implied assent. Such a rule is just to both parties and burdensome to neither, and it will tend to promptness on the part of carriers in giving the notices, which, whether compulsory or not, are generally expected from them.
Whether the clause in the General Railroad Law forbidding companies formed under it from lessening or abridging their common law liability as carriers, prevents their entering into contracts by which their employers release them from any of their liability, is not clear upon the terms of the clause itself. Such contracts are not expressly forbidden, and the general tendency of legislation in modern times has been to relax, rather than to render more severe, the strict rules of the common law in regard to carriers, of which our own state presents an example in the legislative exemption of the principal companies from liability as carriers for goods in their warehouses awaiting delivery. And a clause which should forbid parties from entering into any *109such agreements with carriers as they might conceive to be for their interest, would hardly be looked for in the general law, unless strong reasons were known to have existed for its adoption.
When that law was passed, a controversy had been going on between common carriers and the public in respect to the notices given by the former, by public advertisement and otherwise, by which they sought to relieve .themselves from some portion of their common law liability, whether those employing them assented or not. The courts in this country had generally held these notices ineffectual; but they still continued to be given, and to be insisted upon as possessing legal force. I do not perceive in the clause in question any intention to go further than to put an end, by the fundamental law of these organizations, to any further controversy upon that ground. In view of the extent to which the courts had gone in England, in giving force to such notices, no one can say that the precaution was needless. The companies are forbidden to lessen or in any way abridge their liabilities as common carriers, but the person sending goods by them is not forbidden to release them from such liabilities, or from any portion thereof, for any consideration which to him is satisfactory. In other words, the law compels these companies at all times, at the option of those sending goods by them, to carry the goods as insurers. If, on the other hand, the carriers can make it for tlje interest of the party to relieve them from this liability wholly or in part, a contract to that effect, if fairly made, and embracing no unreasonable conditions, is not opposed to public policy; and to forbid it would seem an unnecessary restraint upon freedom of action.— See Bissell v. N. Y. C. R. R. Co. 25 N. Y. 448. The distinction between a restriction by the carrier himself, and a contract by which another party releases him from obligations, was pointed out by this court in Michigan Central R. R. Co. v. Hale, 6 Mich. 243, and is the same which is applicable *110here. Many things are transported by railroad in respect to! which it may be for the mutual interest of both parties that special contracts be made. Live stock are usually accompanied and cared for by the owner or his agent, under special agreements, and in some other cases the owner prefers to assume such general oversight and control as is inconsistent with the full common law liability of the carrier. It has not been generally supposed that the clause under consideration forbade special contracts in such cases; and the Legislature of 1867 must have considered them lawful when they provided that all contracts modifying the common law liability of railroad companies as carriers should be wholly in writing — Laws 1867 ¶. 165. This enactment was evidently designed not to enlarge the powers of railroad companies, but to impose restraints upon an existing authority to make contracts.
A much more difficult question is, what shall constitute the proof of a contract, in the absence of distinct evidence that the parties have consulted and agreed upon terms. The practical difficulty, amounting almost to an impossibility, of bringing- the carrier and his employer together on every occasion for the discussion of terms, has led to the adoption by carriers of a printed form of contract, which is put into the hands of the consignor, and by its' terms purports to bind him to its conditions; but it is strongly insisted that there ought to be more satisfactory evidence of assent on the part of t the consignor to modify any of his common law rights, than is derived from the mere receipt of a paper from the carrier, framed to suit the interest of the latter, and which the consignor may never have read.
There are some matters in respect to which the carrier may qualify his liability by mere notice. Mr. G-reenleaf says: “It is now well settled that a common carrier may qualify his liability by a general notice to' all who may employ him, of any reasonable requisition to be observed on *111their part, in regard to the manner of delivery and entry of parcels, and the information to be given to him of their contents, the rates of freight, and the like; as, for example, that he will not be responsible for goods above the value of a certain sum, unless they are entered as such, and paid for accordingly.” — 2 Greenl. Ev. § 235; see Western Transportation Co. v. Newhall, 24 Ill. 466. These are but the reasonable regulations which every man should be allowed to establish for his business, to insure regularity and promptness, and to properly inform him of the responsibility he assumes. And it has been held that notice derived from the usage of the carrier may determine the manner in which he is authorized to make delivery.— Farmers and Mechanics Bank v. Champlain Trans. Co. 16 Vt. 52; same case, 18 Id. 131, and 23 Id. 186. But beyond the establishment of such rules, the force of a mere notice cannot extend. Subject to reasonable regulations, every man has a right to insist that his property, if of such description as the carrier assumes to convey, shall be transported subject to the common law liability. “A common carrier has no right to refuse goods offered for carriage at the proper time and place, on tender of the usual and reasonable compensation, unless the owner will consent to his receiving them under a reduced liability; and the owner can insist on his receiving the goods under all the risks and responsibilities which the law annexes to his employment.” — Pierce on Railroads, 416. See Hollister v. Nowlen, 19 Wend. 234; Cole v. Goodwin, 19 Id. 251; Jones v. Voorhees, 10 Ohio, 145; Bennett v. Dutton, 10 N. H. 487; N. J. Steam Navigation Co. v. Merchants Bank, 6 How. 382; Moses v. Boston and Maine R. R. Co. 24 N. H. 71; Kimball v. Rutland and Burlington R. R. Co. 26 Vt. 256; Slocum v. Fairchild, 7 Hill, 292; Dorr v. N. J. Steam Navigation Co. 4 Sandf. 136, and 11 N. Y. 485; Michigan Central R. R. Co. v. Hale, 6 Mich. 243. The fact that a restrictive notice is shown to have been actually received *112or seen by the owner of the goods will not raise a presumption that he assents to its terms, since it is as reasonable to infer that he intends to insist on his rights as that he assents to their qualification; and the burden of proof is upon the carrier to establish the contract qualifying his liability, if ,he claims that one exists.— N. J. Steam Navigation Co. v. Merchants Bank, 6 How. 382 per Nelson J.
The evidence of such a contract in the present case consists, first of the defendant’s mode of doing business, and, second, of what are called in the case, bills of lading, and which contain the supposed limitations. It is admitted by the plaintiffs that all the bills of lading in use by these defendants, and all the contracts of affreightment, the instructions to agents, and the printed rules posted in all the depots and station houses of defendants for the past ten years have contained clauses exempting them from liability for loss by fire, and providing that when goods are in the depot awaiting delivery to consignees, the company will be liable as warehousemen only, and not as earners; and that plaintiffs have been accustomed to do business with defendants, and to receive and send goods over their road under bills of lading of this description.
Thete are several reasons why knowledge in plaintiffs of defendant’s usage to make restrictive contracts cannot control the present case. In the first place, knowledge of such usage can in no case of the kind be allowed force beyond that which could be given to notice of an intention on the part of the carrier t,o restrict his liability, brought home to the party in any other mode; and we have already seen that the force of such notices is exceedingly circumscribed. And it can hardly be seriously claimed that the plaintiffs, by accepting restrictive contracts in some cases, have thereby debarred themselves from insisting upon their common law rights thereafter. In the second place, the defendants have no power under the law to establish a usage restricting their liability; as that would come *113directly in conflict with the clause in the G-enex’al Railroad Law heretofore quoted. And in the third place, if this were otherwise, the usage would be irrelevant to the present case, since the proof relates to dealings between the parties to this suit at Detroit, and to usages understood by the plaintiffs there, while the contracts here in question were in each instance made with consignors at a distance, and in most cases by other railroad companies whose usages do not seem to be uniform.
It remains to be seen whether the conditions embodied in the bills of lading are to be treated as a part of the contract for transportation and to be regarded as assented to by the consignors, notwithstanding they may not have read them.
A bill of lading proper is the written acknowledgment of the master of a vessel that he has received specified goods from the shipper, to be conveyed on the terms therein expressed to their destination, and there delivered to the parties therein designated. — Abbott on Shipping, 322. It constitutes the contract between the parties in respect to the transportation; and is the measure of their rights and liabilities, unless where fraud or mistake can be shown.— Redf. on Rcdlw. 307-309 and notes; Ang. on Gamers § 223. It has acquired from usage a negotiable character, and the carrier may be estopped, as against the indorsee for value, from showing mistakes in giving it.— Redf. on Railw. 307. Whether the contracts which railroad companies are accustomed to give on the receipt of goods for transportation, and which are usually called by the same name, are subject to all the same incidents as the bills of lading proper, we need not now consider; but it will not be disputed that they fix the rights and liabilities of the parties when their terms have jbeen agreed upon, and it is, I think, the weight of authority, and certainly the rule in this state, that the carrier may stipulate in them *114for a limitation of his common law liability. — Michigan Central R. R. Co. v. Hale, 6 Mich. 243.
Bills of lading are signed by the carrier only; and where a contract is to be signed only by one party, the evidence of assent to its terms by the other party, consists usually in his receiving and acting upon it. This is the case with deeds-poll, and with various classes of familiar contracts, and the evidence of assent derived from the acceptance of the contract, without objection, is commonly conclusive. I do not perceive that bills of lading stand upon any different footing. If the carrier should cause limitations upon his liability, to be inserted in the contract in such a manner as not to attract the consignor’s attention, the question of assent might fairly be considered an open one — Brown v. Eastern R. R. Co. 11 Cush. 97; and if delivery of the bill of lading was made to the consignor under such circumstances as to lead him to suppose it to be something else — as, for instance, a mere receipt for money — it could not be held binding upon him as a contract, inasmuch as it had never been delivered to and accepted by him as such — King v. Woodbridge, 34 Vt. 565. But except in these and similar cases, it cannot become a material question whether the consignor read the bill of lading or not. The ground upon which it is claimed that this becomes important, seems to be, that parties generally receive these contracts without reading them or inquiring into their terms — taking whatever the railroad companies see fit to give them, and that they are thus liable to be imposed upon and defrauded, unless the courts interfere to protect them. Or, if we may be allowed to state the same thing in different words, as everybody is negligent in these matters, and will not give the necessary attention to their contracts that is essential to the protection of their interests, the courts must interfere to set them aside wherever extraneous evidence of actual assent is not produced. If *115the courts' possess any such power, and it is expedient to exercise it, it may be important to consider, at the outset, whither it will lead us. Bills of lading are not the only contracts that are received in this careless way. Deeds, mortgages, and bills of sale are every day given and received without being read by the parties, though they may contain provisions which have not been the subject of special negotiation. Policies of insurance, which more nearly resemble the instruments now in question, are still more often received without examination. In the absence of fraud, accident or mistake, no one ever supposed it was competent for the courts to reform such instruments in behalf of a party who would not inform himself of their purport. Nothing would be certain or reliable in business transactions, if contracts were liable to be set aside on grounds like these. The law does not assume to be the guardian of parties compotes mentes in respect to the lawful contracts which they may make, but it proceeds upon the idea that where fraud has not been practiced, and mistake has not intervened, the general interests of community are best subserved by leaving every man to the protection of his own observation and diligence.
It is argued that the consignor had no occasion to examine the bill of lading, because he had a right to suppose it recognized the common law liability. But the common law does not establish the rates of freight, or the place of delivery; and for stipulations respecting these, at least, every man must examine his bill of lading. Moreover, we cannot overlook the facts that a large proportion of these instruments are issued with restrictive clauses, and that carriers arrange their tariffs of freights in the expectation that they will be accepted. These facts are so well understood that a person exercising ordinary diligence in his own; affairs, would not be likely to accept one of these instruments without examination, if he expected to hold the carrier to the liability which would rest upon him in the absence of special contract.
*116I do not find any case in which, a court has assumed to set aside such a contract on the ground that the party had failed to read it. An exemption from liability from losses arising from specified causes, when embodied in the bill of lading, has been frequently recognized as a part of the contract, though it did not distinctly appear to have been brought to the consignor’s notice — Davidson v. Graham, 2 Ohio N. S. 131; Parsons v. Monteath, 13 Bart. 353; York Co. v. Central R. R. Co. 3 Wall. 107; Dorr v. N. J. Steam Nav. Co. 11 N. Y. 491; and in the case last referred to, it is said that the exemption,_ when embodied in the bill of lading, must be deemed to have been assented to by the parties. Th'e same presumption would seem to have been acted upon in Moore v. Evans, 14 Barb. 524; Kallman v. Ex. Co. 3 Kans. 205, and Whitesides v. Thurlkill, 20 Miss. 599; and it is in accordance with the general rule applicable to written contracts.
It is said, however, that these special contracts must be held void for want of consideration, unless it is shown that, in return for -the release of the carrier from his extraordinary liability, he on his part has made a deduction in the rates of freight. What does appear in the present case is, that the carrier, in consideration of the promise by the consignor to release him from certain liabilities, and to pay him certain moneys, agrees on his part to carry the goods for the sum named. I do not see how we can assume that the charges are the same that they would have been, had the release -been omitted. If by the charter of a railroad corporation maximum rates had been established, and the corporation had attempted to charge these rates for a restricted liability, a case would be presented coming within* the principle of this objection — Bis. v. N. Y. C. R. R. Co. 25 N. Y. 449, per Selden J; but no such case is before u« here, and a consideration appears which, for aught that is shown by the record, is sufficient,
*117It was also said on the argument, that a rule such as we have now laid down, would place the public at the mercy of the railroad companies, who would refuse to give any other than restricted bills of lading. It is enough for us to say, in this case, that railroad companies chartered as ’common carriers have no such power, and the consignor can assent to the restriction in each instance, or refuse to assent at his option. If the corporations decline to transport goods as common carriers, when that is the condition upon which •they hold their franchises, there would be no difficulty, I apprehend, in applying the.proper remedy.
It will now be necessary to examine the various bills of lading, in reference to the particular limitations which they contain. Two of those given by the Cincinnati, Hamilton and Dayton E. E. Co. contain no restrictiQns: the other excepts against liability for “unavoidable accidents and fire in depot.” Those issued by the defendants contain, among others, a similar exception. It is claimed by the plaintiffs that these and similar exceptions will not shield the defendants, because the loss in the present case was the result of the negligence of their officers or servants, against liability for which it was not lawful for them to contract.
Whether the rule that a carrier, on grounds of public policy, is not 'to be permitted to contract o for exemption from liability for his own negligence (Fairchild v. Slocum, 19 Wend. 329; York Company v. Central R. R. Co. 3 Wall. 113; 3 Pars. on Cont. 5th Ed. 249), can properly be so extended as to prevent corporations contracting against liability for the negligence of their officers or servants, or any classes of them, and if not, then whether the general words of exemption here employed ought to be construed to embrace the negligence of such officers and servants ( Wells v. N. J. Steam Wav. Co. 8 N. Y. 379; Schieffelin v. Harvey, 6 Johns. 179; Alexander v. Greene, 7 Hill, 533), are questions I do not care to discuss in this case, inasmuch as I think no such negligence is shown. What was relied upon, *118was the fact that barrels of benzine were carried oyer the road of defendants, landed in their depot at Detroit, and then passed oyer to the Detroit and Milwaukee Bailroad Company, which occupied the other end of the same warehouse; that some of these barrels were in a leaky condition ; and that while being handled by the employees of the latter company the escaping gas took fire from a lantern, and resulted in the destruction of the warehouse and its contents. From this it appears that the fire took place after the inflammable fluid had passed out of the hands of the defendants. The fact that they had carried it oyer their road had nothing to do with its ignition. If it should be conceded to be negligence in the company to receiye so dangerous' an article among their freights, yet if no loss resulted while it remained in their custody, it would be difficult to hold them responsible for accidents happening from its subsequent handling. When the Detroit and Milwaukee company receiyed it upon their premises, it was of no consequence from whence it came, and any accident which might result would haye no relation to the source from which it was receiyed. It would be as legitimate to hold a merchant responsible from whom it might haye been bought, as the carrier from whom it had been accepted. If we are to trace causes back, we need not stop at the preceding carrier, but, with similar reason, might hold the man liable who made the leaky barrels, or the person from whom the first carrier receiyed them filled. The law can only look at the proximate causes of an injury, and not at those remote circumstances that may haye contributed to those causes— Olmsted v. Brown, 12 Barb. 657; Butler v. Kent, 19 Johns. 223; Whately v. Murrell, 1 Strob. 389; Matthews v. Pass, 19 Geo. 141; Platt v. Potts, 13 Ired. 455.
Some question was made on the argument whether the consignors can be held, in the absence of explicit evidence on the subject, to haye authority to enter into special contracts with the carrier which shall be binding on the *119consignee. His authority, I think, is to be presumed; and the carrier is under no obligation to inquire into it. Moriarty v. Harnden’s Exp. 1 Daly, 227. It is a question of more difficulty whether the Ohio bills of lading would govern the transportation for the whole route. By their terms the Cincinnati, Hamilton and Dayton Railroad Company acknowledge the receipt of the goods in good order, to be delivered in like good order “at Toledo for Detroit,” unto the plaintiffs or their assigns, they paying freight. No evidence is given of any custom that these contracts shall govern the whole distance; nor does the case show whether the rates of freight specified are for the delivery at Toledo or at Detroit. The words employed only import that the goods are to be • carried to Toledo, and from thence forwarded; and in the absence of any special custom on the subject, it would seem that the company giving these bills fully discharged their duty when they had delivered the goods to the defendants at Toledo.
There are a number of English cases in which it has been held, where carriers received goods, and gave receipt therefor which specified that they were received to be sent to a point beyond their line, and there delivered to the consignee, that the contract was one for transportation the whole distance, upon which the first carrier might be sued for a loss occurring after the goods had passed out of his hands.— Muschamp v. Lancaster R. R. Co. 8 M. and W. 421; Collins v. Bristol and Exeter R. R. Co. 11 Exch. 790; same case in House of Lords, 5 H. and N. 969. The same ruling has been made in this country, where the carrier had expressly agreed to carry to a point beyond his line, for a compensation specified.— Wilcox v. Parmelee, 3 Sandf. 610; Mallory v. Burrett, 1 E. D. Smith, 234; Noyes v. R. and B. R. R. Co. 27 Vt. 110. But the doctrine generally accepted by the American courts is, that where a carrier receives goods marked for a particular designation beyond his line, and does not expressly undertake to deliver them *120at the point designated, the implied contract is only to transport over his own line and forward from its terminus. — Ackley v. Kellogg, 8 Cow. 223; Van Santvoord v. St. John, 6 Hill, 157; Hood v. N. Y. and N. H. R. R. Co. 22 Conn. 1; Elmore v. Naugatuck R. R. Co. 23 Conn. 457; F. and M. Bank v. Champlain Trans. Co. 23 Vt. 209; Brintnall v. Saratoga R. R. Co. 32 Id. 665; Nutting v. Connecticut River R. R. Co. 1 Cray, 502; Briggs v. Boston and Lowell R. R. Co. 6 Allen, 246; Perkins v. Portland and Saco R. R. Co. 47 Me. 573; American note to 11 Exch. 797. And see Angle v. Miss. and Mo. R. R. Co. 9 Iowa, 487. In the case in 1 Gray, the defendants receipted the goods at a station on their line “for transportation to New York” — a point beyond their line. No connection in business was shown between them and any other railroad company. The defendants were accustomed to receive pay only over their own road. The goods in question were delivered to a connecting line, but only a portion of them reached New York. The defendants were held not liable, on the ground that their undertaking was to carry over their own road only. Whether the receipt of freight by them for the whole distance would have affected their liability, may perhaps be an open question on the authorities. That circumstance has evidently been regarded as important in some cases.— See Weed v. S. and S. R. R. Co. 19 Wend. 537, and Redf. on Railw. 286 and note, but in Hood v. N. Y. and N. H. R. R. Co. 22 Conn. 1, the first carriers, who received payment for transportation over the connecting line, were regarded as having received it as agent only, and not as compensation for an undertaking by themselves to transport over such line.
In the present case it is not shown that any connection in business exists between the defendants and the Cincinnati, Hamilton and Dayton Railroad Company. It is admitted that the latter company “is one of those forming a transportation route from Cincinnati to the city of *121Detroit" — but this -would be true whether the compauies had business connections or not. It does not appear that the freight was paid, and the contrary is inferrible. It does not even appear that the charges agreed upon were for the whole route; and if they were, the case, I think, would not be affected by that circumstance. The only consequence would be to make the whole freight payable to the defendants, who would deduct their own charges and pay over to the Ohio company what remained. Fixing upon the price would only amount to an agreement by the Ohio company that the whole charges should not exceed that sum. In the absence of agreement between the two companies on the subject, the defendants would not be compelled to conform their own rates to those agreed upon at Cincinnati.
On this record as it stands, I think we must hold that the bills of lading given at Cincinnati were fully complied with when the Cincinnati, Hamilton and Dayton Company had carried the goods to Toledo and there delivered them to the defendants. If there is any exception to this statement, it must relate to the rates of freight; but even as to those, the undertaking of the Ohio company would not bind' the defendants unless authority to bind them was shown. As there is no evidence on that point, I think the defendants received the goods at Toledo to be carried to Detroit under their liability as carriers at the common law, and with the right to make such reasonable charges as their regulations may have prescribed. If reasonable charges over them own line would exceed the amount specified — and which would appear by the way bill — they might refuse to receive the goods except uponpre-payment; but if they received and carried them with a notification that certain rates only were to be charged for the whole transportation, they would doubtless be limited in their collection to that sum. But one company cannot possess power, arbitrarily and in the absence of consent to fix the *122rates for transportation by another, on the ground solely that the two form a continuous line between two points. It must be equally without power to make contracts diminishing the common law liability of the other; inasmuch as all such contracts must be based upon a consideration, which only the party himself or his agent duly authorized is competent to agree upon. If the bills of lading in terms applied to the carriage for the whole distance, we should be required to hold, I think, that the defendants adopted their terms and consented to be bound by them when they received and carried the goods under them; but I have already said that such is not the case in respect to the particular bills now under consideration.
I think, therefore, that the defendants should be held liable for the wine, candles and tobacco shipped from Cincinnati, unless the plaintiffs had been duly notified of their receipt at Detroit, and had had reasonable time after notice to remove them before the fire had occurred. It is admitted that no notice was given of the receipt of the wine and candles, but of the arrival of the tobacco the plaintiffs were notified about half'past 3 o’clock in the afternoon of the 26 th of April. The defendants were in the habit of closing their depot at 6 p. m. The fire occurred on the same evening. I am of opinion that a reasonable time was not afforded for the removal after the notice. It might not be proper to attempt to lay down any general rule as to what shall constitute reasonable notice in these cases, where the record discloses so little which bears upon the point; but it seems quite clear to my mind that two hours and a half are not sufficient, especially in view of the notice which defendants give to consignees — that they will charge for storage after twenty-four hours — which may possibly have led to a general impression that the relation of warehousemen was not to be considered as established until the expiration of that time. I think, therefore, the plaintiffs should have judgment for the value of the tobacco also.
*123Fox* the eggs delivered to the defendants at Adrian and Hudson, under an exemption from liability for losses in consequence of fire in the depot, the defendants cannot be held liable under the principles hereinbefore stated.
Christianct J. concurred.
Campbell J.
The first question to be considered is whether the liability of the defendants is to be measured by their own charter, or by the General Bailroad Law. The charter of the defendants does not provide for their extending their business to Detroit. And, although the general law contemplates that different roads may make consolidating arrangements which will reserve to them their chartered powers (§1994), yet that is not to be done by a mere lease. And where a road is held under lease, I think that the lessee must find his powers and responsibilities in the law which governs the leasehold property, and not in his personal or corporate capacity independent of that law. Had the charter of defendants contemplated such a lease, the case might be different; but as matters now stand, the only power to run this road at all is derived from the general law under which it was organized, and the franchises can not be measured by any other standard. Those who exercise the privilege must bear the burden.— Gardner v. Smith, 7 Mich. 410.
The question then arises, whether the liability of the defendants for goods in warehouse awaiting delivery is that of warehousemen or carriers. If they are carriers only, then nothing but a contract can change their liability, as the statute is very plain in its prohibition against any limitation depending entirely on their own will.— Comp. Laws, § 1992. "We must therefore endeavor to determine whether the office of these corporations changes, at any time, from *124that of earners to that of warehousemen, and, if so, when the character shifts.
The authorities upon this subject are not in harmony. In those cases where the precise point has arisen we find that in Indiana, Illinois, Iowa, Massachusetts and Pennsylvania, the decisions are direct that the liability of carrier ends and that of warehouseman begins, as soon as the property is placed in the warehouse. In New Hampshire and Wisconsin it is decided that the sioecial liability of a carrier continues until notice, and until time has been given for removal. Beyond this the doctrine either way rests upon dicta, or upon analogies which are drawn from other kinds of carriage. Having no direct adjudications of our own, we are compelled either to rest upon the weight of these authorities, or to investigate their respective merits. The text writers cannot very safely be cited as authority upon such a dispute, where the law is so recent; and if they could be, it cannot be denied that they are very far from speaking decisively. I think the preponderance of direct authority is very clearly in favor of the defendants. I am not inclined to regard this ruling as so absolutely settled as to preclude further inquiry. But I think the predominating rule is most in harmony with the course of business, and with the reasons which underlie the whole law of bailments.
It is now too late to discuss the propriety of the severe liabilities imposed upon carriers. They ■ rest in my judgment much more strongly upon law than upon reason. But this would not justify us in refusing to apply them to all cases coming within the fair scope of such employment. Yet, when the question arises whether these liabilities should be extended to cases not analogous in all their features, the nature of the differences must have a material bearing upon the decision; and the reasons of the old law may fairly be regarded, so that their applicability or inapplicability may have some weight in determining the result.
*125The original rule applicable to carriers is generally said to have arisen from the facilities offered to such persons, when away from their employers, of combining with thieves to steal the goods entrusted to them. This rule originated when the business was carried on upon a small scale, and was altogether in private hands. It is manifestly inapplicable to any of the extensive systems of land and water carriage, which have now superseded most of the smaller enterprises on our great thoroughfares. As soon as business requires the employment of more extensive agencies, it becomes of the utmost importance'to the proprietors of freight lines to pay great heed to their servants, for they always have interests of their own, which need care and guardianship quite as much as those of their customers, and which furnish quite as many inducements and chances for dishonesty. The common law, however, took no heed of these things, and applied the same indiscriminate rules to all common carriers; and we are compelled to hold that so far as risks are concerned, such carriers are under the same rigid rules, except so far as they have been changed by statute. The tendency of modern legislation has been to remove some of these oppressive burdens, but there has not been, in this state at least, any change in favor of railroads. But, while this is so, the law relative to ware-housemen also remains as it was, and those who perform their functions can not be held to any greater diligence than is demanded in the exercise of ordinary care. There is no principle of law which, on account of this difference of liabilities, favors the existence or continuance of one relation in a given case rather than the other. Each is as lawful as the other, and there can be no propriety in continuing either of the responsibilities longer, or beginning it earlier, than if there was no difference in the measure of care required from both. The character of the business done should determine its appellation.
*126One of the chief sources of confusion in the law, upon such questions as those now before us, arises from a failure to perceive that uniformity in the degree of diligence required of carriers does not draw after it uniformity in the mode of doing business. The mode of receiving goods for carriage, and of disposing of them when the carriage has been completed, differs in the different kinds of carriage. It is very true that delivery has been sometimes loosely said to be one of the incidents necessary to complete the contract of carriage at common law. . But it is one of those sayings which has very little reason to sustain it.' It was never true except in regard to that species of carriage conducted by means of wagons and other wheeled vehicles on land, or by yet more humble means, which in modern times, at least, is of very trifling importance compared with the immense business conducted by water, and upon vehicles which cannot be brought to every man’s door. No court has assumed to hold that in those cases where delivery was impossible or unreasonable there is any uniform usage, and any attempt to create one, except by statute, must be somewhat arbitrary. It is therefore generally agreed that each business will naturally have its own usages, and that all persons dealing with carriers must deal with them upon that understanding.
It is a matter which must be considered as universally known, that railroads cannot deliver freight unless by making arrangements distinct from the regular conveniences of their cars and track. Our statutes require us to take notice that these corporations are expected to have warehouses and depots, and they are authorized to use the right of eminent domain to secure them. We are bound to know that goods must be placed in these warehouses in order to enable the roads to do business at all with security to their customers. If they have no such depositories of their own, they must place their goods in *127the warehouses of some one else, as is very generally done on state railroads. IJpon the facts found in the cases before us, it appears that defendants have warehouses of their own, and that all parties are expected to call at these places for their goods, and that plaintiffs have been in the habit of doing so. The simple question is whether these parties who are lawfully expected to have warehouses as well as cars, and who, it is admitted on all hands, may be warehousemen as well as carriers, become such as to all warehoused goods awaiting delivery, or only as to a part.
The ground on which it is claimed that their liability as carriers continues after warehousing, is that until notice has been given of the arrival of the goods, and until sufficient time has elapsed for removing them, the carrier’s duty is not performed. It is somewhat difficult to determine the source of this proposition, although it has often been laid down. It is usually said to be a substitute for delivery. But I think the authorities to which allusion has already been made are correct in holding that this idea is fallacious. Delivery is something to be done to the property itself, and concerns it as much as any other part of the carriage. It is in other words the deposit of the property at its place of destination, and is therefore attended, until complete, with the same risks attached to its transit. Where delivery at one place — as at the premises of the owner — is impossible, then the natural substitute would be its deposit in some other safe place which is accessible; and this would, upon all principles of analogy, complete the functions of the carrier as such. And if notice is required, it would, therefore, be more consistent to treat it, not as a part, of the unfinished duty of the carrier, but ^as informing the parties concerned that he had done his part, and they must look after their own property. And if this is so, then all the carrier can be expected to do will be to deposit *128Ms load in a proper, safe and commodious place, such as persons generally are willing to leave their property in for safe keeping.
That notice, although proper and customary, cannot be regarded as essentially incident to the continuing and extraordinary risks of the carrier, is, I think, a fair deduction from many considerations to be drawn from authority. In the first place, I think this a necessary conclusion from our own decision in Michigan Central R. R. v. Hale, 6 Mich. 243. It was held in that case that goods in warehouse must be regarded as waiting delivery before as fully as after notice, and that notice was not necessary to change the earner into a warehouseman, although it was necessary, under the charter of the company, to justify any charges for storage. In the next place, there are numberless cases where notice is impossible or inconvenient, and where no authority requires it. And it need hardly be remarked that the law which holds carriers to so strict an account in other things, would never discharge them on mere grounds of convenience from the performance of any legal duty. I have met with no case which requires a carrier to give notice to any person not residing at the place of destination, or to any one not already known there, or to use any special diligence in hunting up consignees who are not found on ordinary inquiry. Where goods are deposited by carriers in their own warehouses, to be called for by consignees residing elsewhere, or to be forwarded, the prevailing doctrine requires no notice. Neither is it customary or required that carriers, either by land or water, who pass through different points on regular journeys, delay their business to give notice of the deposit of their way freight. And it is universally admitted that a custom to give or to abstain from giving notice is valid, and needs no such assent as is required from those whom it is sought to affect by departures from the strict liabilities of common *129carriers. This of itself is enough to show that it is no necessary incident of the contract of carnage, with or without delivery, for no usage of a company can, by its own force, limit these liabilities.
Some of the authorities dwell considerably upon the point that persons may be very willing to employ these carriers as such, and yet not be willing to accept their modified liability in another capacity. But this is assuming the whole matter; for if the railroad occupies both grounds in performing its duties, then it cannot be said that it is not employed in contemplation of the change at the termination of the transit. The one duty must be presumed to be as much contemplated as the other.
And it is certainly more in harmony with reason to measure their responsibility in all cases by the functions performed for the time being, than to import into one business the obligations of another. If by law and usage they deal with goods when unloaded just as warehouse-men deal, and are placed under the same circumstances, there is no sound reason why they should stand on any different footing. If warehousemen are less strictly bound than carriers, it is because the law has determined that when property is in their custody it does not require any further measure of protection than that which' has been settled upon by legal usage from the beginning; and there is no good reason for drawing lines between persons performing identical functions. It must not be imagined that, by ceasing to remain liable as carriers, they cease to perform valuable services or to care for the property. The warehouse business is one which deals with very nearly, if not quite, as much property as is handled by carriers. It requires the employment of honest agents and vigilant watchmen. The amount of care exercised in fact is fully as great as men exercise over their own possessions, and much of our most valuable commodities will be always found stored in these repositories, because they *130are deemed especially safe. Carriers are allowed by contract to obtain the same immunities, and no one lias ever regarded such contracts as unreasonable. And I can conceive of no rule more simple or more just than one which, in conformity with the general law of bailments, will hold railroads to be carriers when acting in/the conveyance of goods, and warehousemen when holding them in store. If the warehouses were in other hands, and the custom of business was such as appears in this case, it could not be denied that the warehouse owners became liable as soon as the property reached their possession. This is the only practical test for determining when the duties shift, where the same company performs both, and it is the rule which we applied in the M. C. R. R. v. Hale.
It was suggested on the argument that the provisions in the charters of the Central and Southern roads were intended to be peculiar privileges, purchased of the state under special circumstances. This is a mistake. A large part of the charters passed at the same session, and at subsequent sessions, contain the same clauses; and where this is not the case the warehouse privileges are in some respects even more liberal in regard to restrictions on charges. I do not understand that these clauses were designed to introduce new privileges, or to do more than settle what may be regarded as a disputed principle of law. And a rule which will produce uniformity, and cannot, under these circumstances, be regarded as against public policy, ought to prevail. It is at once simple, certain, and intelligible; while the other rule is nbt uniform in its application, and is open to endless difficulties concerning reasonableness of time as well as ability to give notice, and does not, in my judgment, conform to the analogies of business.
Upon the other questions raised in the case, I do not deem it.necessary to make any extended remark. I agree *131with my brother Cooley, that the liability of a common carrier can only be varied by contract, and that no notice, unless it has been so given as to authorize the implication of a contract, can avail. I am of opinion, however, as was intimated in American Transportation Co. v. Moore, 5 Mich. 368, that there is nothing in the nature of carriers which puts their contracts on any different footing from the contracts of other persons, or which prevents them from making any agreement which would be lawful if made by others. And inasmuch as the law of the land has expressly exempted them from liability for the misconduct of their subordinate agents on shipboard, I think it entirely competent to stipulate for the same exemption on land. There may be cases where it will be difficult to draw the line between responsible officers and subordinates, but in most cases it can easily be ascertained from the facts.
I concur entirely in the views of my brother Cooley upon the validity and effect of the several bills of lading, and also upon the question of freedom from responsibility for the fire.
But regarding the company as warehousemen in all the cases before us, I think all the judgments should be affirmed.
Martin Ch. J. concurred.